      Case 2:20-mj-08033-MTM Document 46 Filed 03/31/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   TODD M. ALLISON
     Arizona State Bar No. 026936
 4   DAVID A. PIMSNER
     Arizona State Bar No. 007480
 5   RACHEL C. HERNANDEZ
     Arizona State Bar No. 016543
 6   DIMITRA H. SAMPSON
     Arizona State Bar No. 019133
 7   Assistant United States Attorneys
     Two Renaissance Square
 8   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 9   Telephone: 602-514-7500
     Email: Todd.Allison@usdoj.gov
10   Email: David.Pimsner@usdoj.gov
     Email: Rachel.Hernandez@usdoj.gov
11   Email: Dimitra.Sampson@usdoj.gov
     Attorneys for the United States
12
                         IN THE UNITED STATES DISTRICT COURT
13
                               FOR THE DISTRICT OF ARIZONA
14
15
     In the Matter of the Extradition of Ali                    No. 20-8033MJ-MTM
16   Yousif Ahmed Al-Nouri a/k/a Ali Youssef
     Ahmed Al-Nouri, Ali Ahmed, Ali Yousif
17   Ahmed Al Noori, Ali Yousif Ahmed Nouri,           UNITED STATES’ UNOPPOSED
     Ali Al-Daleme, Ali Yousif Ahmed Al-              MOTION TO EXCEED THE PAGE
18   Mahmadi, Ali Yousif Ahmed, and Ali              LIMITATION FOR MEMORANDUM
     Yousif Nouri.                                      OF EXTRADITION LAW AND
19                                                      REQUEST FOR DETENTION
                                                     PENDING EXTRADITION HEARING
20
21
22          The United States of America, by and through counsel undersigned, moves this
23   court for an order allowing the government to exceed the page limitation pursuant to Local
24   Rule of Civil Procedures, 7.2(e), as incorporated by local Rule of Criminal Procedure 47.l,
25   with respect to United States’ Memorandum of Extradition Law and Request for Detention
26   Pending Extradition Hearing. The United States’ memorandum will need to exceed the 17
27   page limitation in order to adequately present the law and facts at issue in this matter
28   relating to the extradition process and continued detention of Ali Yousif Ahmed Al-Nouri
      Case 2:20-mj-08033-MTM Document 46 Filed 03/31/20 Page 2 of 3




 1   pending his extradition hearing. For this reason, the government respectfully requests the
 2   Court grant permission to exceed the page limitation by approximately 13 pages.
 3         On March 31, 2020, the undersigned AUSA contacted Jami Johnson, counsel for
 4   Ali Yousif Ahmed Al-Nouri (“Ahmed”), who indicated that Ahmed does not oppose this
 5   Motion.
 6         Respectfully submitted this 31st day of March, 2020.
 7
                                              MICHAEL BAILEY
 8                                            United States Attorney
 9
                                              s/ Todd M. Allison
10                                            TODD M. ALLISON
                                              DAVID A. PIMSNER
11                                            RACHEL C. HERNANDEZ
                                              DIMITRA H. SAMPSON
12                                            Assistant United States Attorneys
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
      Case 2:20-mj-08033-MTM Document 46 Filed 03/31/20 Page 3 of 3




 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on March 31, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing documents, and sent
 4   the attached document to the following CM/ECF registrant(s):
 5
     Jami Johnson
 6   Dan Kaplan
     Counsel for Ali Yousif Ahmed Al-Nouri
 7
 8
     s/ Norma Hernandez
 9   United States Attorney’s Office
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
